Citation Nr: 1750730	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include a secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to May 1980 and from December 1990 to July 1991. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. A Notice of Disagreement (NOD) was filed in October 2009. A Statement of the Case (SOC) was issued in May 2010. A substantive appeal (VA Form-9) was filed in June 2010. Supplemental Statements of the Case (SSOCs) were issued in December 2013 and June 2017.

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in June 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 



FINDINGS OF FACT

1. The most probative evidence of record shows that the Veteran's diabetes mellitus, type II, was not manifested during, or as a result of active military service.

2. The Veteran's diabetes mellitus was not proximately due to, or aggravated by, the Veteran's service-connected PTSD.

3. The Veteran's neuropathy of the lower extremities, variously diagnosed as diabetic peripheral neuropathy, is due to the Veteran's diabetes. 

4.  The Veteran's glaucoma and hypertension are not proximately due to, or aggravated by, the Veteran's diabetes mellitus. 



CONCLUSIONS OF LAW

1. The criteria for establishing service connection for diabetes mellitus, to include as due to PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for establishing service connection for neuropathy of the lower extremities, glaucoma, and hypertension, to include as due to diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

In a February 2009 and April 2009 letter, VA notified the Veteran of the evidence required to substantiate her claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In June 2016, the Board remanded the case for additional development, which included a medical opinion regarding whether the Veteran's neuropathy of the lower extremities, glaucoma, and hypertension were medically unexplained chronic multi-symptom illnesses because of the Veteran's service in the Persian Gulf War. Clinical evidence indicates that all of the above mentioned conditions have known clinical diagnoses and are not considered "unexplained chronic multi-symptom illnesses." Therefore, the medical opinion was not warranted and is outside of the purview of the presumptive requirements of 38 C.F.R. § 3.317, Compensation for Certain Disabilities Occurring in Persian Gulf Veterans. 

As such, the Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). The Board may proceed with its appellate review. 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Diabetes Mellitus 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of her appeal. These records contain a diagnosis of diabetes mellitus, type II. A December 1990 Desert Storm mobilization examination report indicated that the Veteran had sugar or albumin in her urine, but did not indicate that the Veteran had diabetes or prediabetes. The remaining inquiry is whether the evidence demonstrates the incurrence of diabetes in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diabetes is related to her military service.

As mentioned above, STRs indicate the presence of sugar or albumin in the Veteran's urine before her deployment to the Persian Gulf, but does not document a diabetes or prediabetes diagnosis. The June 1991 Desert Storm demobilization examination did not indicate that the Veteran had sugar or albumin in her urine. The Veteran endorsed "normal" when describing her endocrine system. The demobilization examination was normal for diabetes, neuropathy of the lower extremities, glaucoma, and hypertension.  The Veteran endorsed skin infections and insect bites on her Desert Shield/Storm Out Processing Check List.

A March 1999 VA treatment record indicated that the Veteran was diagnosed with diabetes mellitus, type II. Diabetes was listed on the "active problem list" with a date of 1997.  A September 2004 VA treatment record noted the Veteran's family history of diabetes and that her mother was diabetic. A review of the clinical evidence demonstrates treatment for diabetes from March 1999 through the present. 

In an October 2008 statement, the Veteran asserted that she was diagnosed with diabetes in 1991 at the age of 31. The Veteran averred that adult onset diabetes normally occurs between the ages of 45 and 55. According to the Veteran, her early onset of diabetes was due to her extreme stress. The Veteran claimed that she developed neuropathy in the lower extremities, "eye problems" and high blood pressure due to diabetes. 

The Veteran submitted medical treatise evidence in October 2008. The medical articles discussed:  (1)VA's authority to compensate Gulf War veterans for chronic disabilities resulting from an undiagnosed illness or certain medically unexplained chronic multi-symptoms illnesses; (2) VA's commitment to provide free health care services to Iraqi Freedom combat veterans; (3) concerns regarding the long-term health impact of environmental exposures during deployment; and (4) an association of amyotrophic lateral sclerosis (ALS) and cognitive disorders that are related to service.

The Veteran underwent a Gulf War physical examination in August 2013. The Veteran was diagnosed with fibromyalgia and irritable bowel syndrome due to fibromyalgia. The Veteran did not report any other signs/symptoms related to her service in Southwest Asia. 

The Veteran was afforded a VA examination in October 2016. The Veteran's diabetes diagnosis was confirmed. The VA physician opined that it is less likely than not that the Veteran's diabetes had its onset in, or is otherwise the result of her military service, or was present to a compensable degree within one year of her July 1991 separation from service.  A review of an April 1984 report of medical history indicated that the Veteran endorsed "yes" to sugar or albumin in her urine. The medical provider noted that the Veteran had "sugar in [her] urine during [her] last pregnancy." The June 1991 report of medical history noted that the Veteran did not have sugar or albumin in her urine. October 1994 laboratory testing results indicated that the Veteran's blood sugar was 212. The Veteran reported that her mother passed away at age 71 from complications related to diabetes and that her sister has diabetes. The Veteran reported that she was diagnosed with high blood sugar in 1991 but did not recall when she began treatment for the condition. According to the physician, the Veteran's diabetes mellitus is related to her family history of diabetes. The physician cited medical literature that indicated that thirty-nine percent of patients with type II diabetes have at least one parent with the disease. The medical literature also indicated that the lifetime risk for a first-degree relative of a patient with type II diabetes is 5 to 10 times higher than that of age and weight match subjects with a family history of diabetes. The physician noted that there are no records to support that the Veteran was diagnosed with diabetes while active duty or that her diabetes manifested to a compensable degree within one year of her July 1991 separation from service.

Based on the foregoing evidence, the Board finds that the Veteran's diabetes was not caused by, or is related to her military service. In so finding, the Board observes the June 1991 Desert Storm demobilization examination report, in which there was no evidence of sugar or albumin in the Veteran's urine. The examination report did not indicate that the Veteran was diagnosed with prediabetes or diabetes. The Board notes that on the June 1991 Desert Shield/Storm Out Processing Check List, the only conditions that the Veteran endorsed were skin infections and insect bites. Most critically, the Board finds the October 2016 VA medical opinion probative in that it speaks to the issue at hand, that the Veteran's diabetes is not related to her military service, but is attributable to her family history of diabetes. Specifically, the Board notes that the Veteran's mother passed away due to complications of diabetes and that her sister was diagnosed with diabetes. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the October 2016 VA medical opinion is afforded significant probative value as the examiner considered the record evidence and provided an adequate explanation of her medical conclusion that the Veteran's diabetes is unrelated to her military service. 

The Veteran contends that she was diagnosed with diabetes in 1991. The Board finds the March 1999 VA treatment record probative in that it is the earliest clinical record of the Veteran's diabetes diagnosis. Most critically, the Veteran's contention is at variance with the clinical evidence that indicates that the Veteran was diagnosed with diabetes approximately 7 years after separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). The Board finds that the Veteran's diabetes did not manifest to a compensable degree within the one year presumptive period after separation from service. 

With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The Veteran contends that she diagnosed with diabetes in 1991 and that her condition is related to her service. However, the Veteran does not possess the medical expertise or specialized knowledge to provide a probative opinion regarding the nexus/relationship between her diabetes and military service. 

Furthermore, the Board has also considered the medical treatise evidence that the Veteran submitted in support of her service connection claim. Medical treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1). However, the Court held that "if such [medical treatise] evidence is presented, it must demonstrate a connection between service incurrence and a present injury or condition." Supra at 513 (citing Libertine v. Brown, 9 Vet. App. 521 (1996).   While the article addressed the long-term health impact of environmental exposure during deployment, it did not contain any information or analysis specific to the Veteran's case with regard to the nexus/relationship between the Veteran's diagnosed diabetes and her military service. As such, the article evidence submitted by the Veteran is of limited probative value. 

Secondary Service Connection 

The Veteran contends that her diabetes is proximately due to, or aggravated by her service-connected PTSD. In a June 2007 rating decision, the RO granted service connection for PTSD.

A March 1999 VA treatment record indicated that the Veteran was diagnosed with diabetes and that the condition had been on the active problem list since 1997. An April 2007 VA treatment letter noted that the Veteran's diabetes was poorly controlled. A May 2009 VA treatment note indicated that the Veteran's poorly controlled diabetes was exacerbated by her alcohol consumption and non-compliance. An August 2009 VA treatment note indicated that the Veteran was diagnosed with alcoholism. The Veteran reported that she began drinking heavily in 2005. An October 2009 VA mental health treatment note confirmed the Veteran's PTSD and alcohol abuse.   

The Veteran was afforded a VA examination in October 2016 to determine the etiology of her diabetes. The Veteran reported that she was informed that she had high blood sugar during an examination in approximately November 1991. Diagnostic testing revealed that an Hgb A1c of 10.1. The VA physician opined that it is less likely than not that the Veteran's diabetes was caused by, or aggravated by, the Veteran's service-connected PTSD. The physician noted there are no records to support or indicate that the Veteran's PTSD caused or aggravated her diabetes. The physician attributed the Veteran's diabetes to her family history of the condition. Most critically, the physician noted that the Veteran's mother passed away from complications of diabetes and that the Veteran's sister has diabetes. Additionally, when discussing the etiology of the Veteran's diabetes, the physician cited medical literature that indicates a significant correlation between family history and developing diabetes. 

With regards to the Veteran's service-connected PTSD aggravating the Veteran's diabetes, the physician opined that throughout the years, the Veteran has had a high Hgb A1c (blood sugar), and that there is ample documentation of the Veteran's obesity, medication, and follow-up noncompliance, as well as alcoholism, that all contribute to the Veteran's uncontrolled diabetes. According to the physician, the Veteran reported that she had not followed up with her primary care provider, that she was not on medication for her PTSD, and that she learned how to manage her emotions/triggers better. The Veteran also reported that her PTSD was stable.

In considering the foregoing evidence, the Board finds that the Veteran's diabetes is not proximately due to, or was aggravated by her service-connected PTSD. As such, service connection for diabetes, to include as secondary to service-connected PTSD is not warranted. In so finding, the Board observes the October 2016 VA medical opinion that attributes the Veteran's diabetes to her family history. The examiner notes that clinical evidence indicated that the Veteran's diabetes was poorly controlled throughout the years and that there is evidence of obesity, follow-up noncompliance, and most notably alcoholism that all contribute to the Veteran's uncontrolled diabetes. 

The Board notes the April 2007 and April 2009 VA treatment notes that indicated that the Veterans' diabetes was poorly controlled. Most critically, diagnostic testing from the most recent VA examination in October 2016 revealed an Hgb A1c of 10.1, indicating that the Veteran's diabetes is poorly controlled. The Hgb A1c is a blood test for type II diabetes and prediabetes that measures the average blood glucose, or blood sugar, level over the preceding 3 months. An A1c level of 6.5 or below for type II diabetes indicates that the condition is well controlled. See https:// medlineplus.gov/a1c.htm (11/01/2017).  The Board also observes the August and October 2009 VA treatment notes that documented the Veteran's alcoholism/alcohol abuse diagnosis, specifically the Veteran's claim that she began drinking heavily in 2005.  According to the VA physician's opinion, the Veteran's poorly controlled diabetes is attributable to factors unrelated to her service-connected PTSD as supported by the clinical evidence of record. 

The Board considered the Veteran's lay assertions that her diabetes was proximately due to, or aggravated by her service-connected PTDS. However, the Veteran's assertions are not supported by the clinical evidence of record. See Layno, supra. 

Additionally, the Veteran has contended that her neuropathy of the lower extremities, glaucoma, and hypertension are the result of her diabetes. However, service connection is not in effect for diabetes nor, as noted above, is service connection appropriate for diabetes.  Therefore, as the underlying disorder is not service-connected, the Veteran's claim for secondary service connection on this basis is without legal merit and must be denied due to a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the Board finds that service connection for diabetes, neuropathy of the lower extremities, glaucoma, and hypertension must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, to include a secondary to service-connected PTSD is denied.

Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus is denied.

Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


